214 P.3d 222 (2009)
2009 WY 97
Larry T. LONG, Trustee of the Long Trust, Appellant (Defendant),
v.
MARLIN OIL CO., LLC, a Wyoming limited liability company and Becky J. Kolberg, Trustee of the Grace E. Weatherwax Testamentary Trust, Appellees (Plaintiffs).
No. S-08-0245.
Supreme Court of Wyoming.
August 12, 2009.
Representing Appellant: Paul J. Drew, Drew Law Office, PC, Gillette, Wyoming.
Representing Appellees: Randall T. Cox, Randall T. Cox, PC, Gillette, Wyoming.
Before VOIGT, C.J., and GOLDEN, HILL, KITE, and BURKE, JJ.
BURKE, Justice.
[¶ 1] In this appeal, Larry T. Long, Trustee of the Long Trust, appeals the district court's entry of judgment in favor of the Appellees. Mr. Long's failure to comply with the Wyoming Rules of Appellate Procedure leaves us unable to review the merits of the district court's decision. We will summarily affirm the decision of the district court and grant Appellees' request to award costs.
[¶ 2] Mr. Long did not designate any record of the proceedings before the district court. Without a record, we have no basis for evaluating the district court's decision. The Appellant bears the burden of bringing a complete record to this Court for review. Beeman v. Beeman, 2005 WY 45, ¶ 10, 109 P.3d 548, 551 (Wyo.2005). When the Appellant does not provide a sufficient record, we assume that the district court's orders and rulings were correct. Witowski v. Roosevelt, 2009 WY 5, ¶ 37, 199 P.3d 1072, 1083 (Wyo. 2009).
[¶ 3] Mr. Long's failure to designate the record on appeal is in violation of W.R.A.P. 3.05(b). In addition, as Appellees point out, Mr. Long's brief contains no statement of the facts, in violation of W.R.A.P. 7.01(e)(2). It contains no statement of the applicable standard of review, in violation of W.R.A.P. 7.01(f)(2). The appendix to his brief does not include a copy of the district court's judgment or a statement of costs, in violation of W.R.A.P. 7.01(j).
[¶ 4] Mr. Long's violations of the rules of appellate procedure constitute grounds "for such action as the appellate court deems appropriate, including but not limited to: refusal to consider the offending party's contentions; assessment of costs; dismissal; and affirmance." W.R.A.P. 1.03; see Rodriguez v. State ex rel. Wyo. Workers' Safety & Comp. Div., 2006 WY 146, ¶ 4, 146 P.3d 487, 488 (Wyo.2006). In this case, we conclude that summary affirmance of the district court's judgment is appropriate, and also grant Appellees' request to assess costs. Appellees are directed to submit a statement of their costs incurred in responding to this appeal. Upon review of that statement, we will determine the amount to be awarded.
[¶ 5] Affirmed.